Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/26/2021 has been entered. Claims 1, 6-8, 12 and 15-17 are amended. Claims 1-17 are currently pending in the application.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 20160343270 A1) (Zheng) in view of IKKINK et al. (US 20140246049 A1) and Hwang (US 20090130636 A1).
Re claim 1:
	 [Claim 1]  Zheng teaches of a method for providing feedback based on cleaning performance to an individual operating an oral hygiene device (abstract: training device for use when brushing teeth), the method comprising: determining an initial position of an inter-oral assembly of the oral hygiene device in response to the inter-oral assembly being moved to a first location within a mouth of the individual based on motion sensing data obtained from at least one motion sensor of the oral hygiene device (¶ 78: location determining sensor detects where the electric toothbrush 8 is located within a user's mouth, whilst also detecting the inclination of the brush head by determining the inclination of the handle 9 of the electric toothbrush 8); providing a first indication for moving the inter-oral assembly to a first segment within the mouth  (¶ 43; ¶ 68: user may be directed to brush a particular brushing zone; figure 9 and associated text: for example: guide user to which section to brush); determining, in response to the inter-oral assembly being moved to the first segment, that the inter-oral assembly is located within a first sub-segment of the mouth, wherein the first segment comprises at least the first sub-segment (¶ 71, figure 2 and associated text: the set of teeth of the visual representation 3 may be divided up into brushing zones 7. Each segment comprises a plurality of teeth, and each segment represents one brushing zone 7…; ¶ 78: Each brushing zone 7 has a 
	Zheng is silent on but IKKINK which relates generally to systems which track the position of a toothbrush in the mouth relative to a region or regions of teeth (dental zones) during brushing (¶ 1) to teaches or suggests wherein determining that the inter-oral assembly is located within the first sub-segment comprises estimating an orientation of the inter-oral assembly based on an amount of movement detected by the at least one motion sensor relative to the initial position and generating location guidance (¶ 6: a toothbrush which includes a system for determining the orientation of the toothbrush in the mouth of a user…a compensation system which produces adjusted target information for the dental zones based on differences between the toothbrush orientation information and previous target information; ¶ 46: Real-time feedback…insufficiently brushed zones could be identified, as well as brushing efficiency, such as the fraction of the total brushing time spent in each zone; ¶ 47: accurately tracking dental zones during brushing, by determining toothbrush orientation through the use of accelerometers and magnetometers… Accurate information of the dental zones being brushed can be obtained…This information can be processed to produce important feedback for the user concerning time spent in the various dental zones, and other related information). Hence, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to have incorporated toothbrush orientation information based feedback feature of IKKINK within the teachings of Zheng so as to yield the predictable result of enhanced training devices for brushing teeth that would accurately identify dental 
	Zheng in view of IKKINK teaches of determining a first level of compliance within the first segment based on cleaning by the inter-oral assembly within the first sub-segment; and providing feedback based on the cleaning within the first sub-segment (Zheng: ¶ 78: a particular brushing zone 7 will have a predetermined and recorded set of limits for brush head position, and the data obtained from the at least one sensors 12 will be compared with this predetermined set of limits to see whether the user is brushing correctly within that brushing zone 7. The user is effectively obtaining a score for each brushing zone 7; ¶ 79: track whether the training sequence is being followed correctly, and feedback to the user as to how best to improve their tooth brushing activity. The timer 5 can track whether brushing zones 7 are being brushed for the correct brushing intervals, and whether a user is brushing correctly for a full brushing session).
	Zheng is silent on but Hwang which relates to a method and a system for managing of oral care (¶ 3) teaches or suggests wherein the first level of compliance is based at least in part on an extent to which the first sub-segment has been cleaned (¶ 53: evaluated score, and tooth brushing period of each teeth region tooth brushing evaluation score; ¶ 62, FIG. 3 and associated text: for example, the monthly feedback data includes analysis data for a bibliographical material, a user's average score, trends, tooth brushing habits, tooth brushing strength, tooth brushing period, 
Re claim 2:
	 [Claim 2]  Zheng in view of IKKINK and Hwang teaches of the method of claim 1, further comprising: providing a second indication for moving the inter-oral assembly to a second segment 3within the mouth in response to the first level of compliance being equal to or greater than a pre-set compliance level for the first segment (Zheng: figure 9 and associated text: for example: guide user to which section to brush as long as there sections left to brush; Hwang: figure 3: numerous performance indicators including POOR, NORM, GOOD, MEDIUM, HI).
Re claim 3:
	 [Claim 3]  Zheng in view of IKKINK and Hwang teaches of the method of claim 1, further comprising: calculating, prior to determining the first level of compliance, a first cleaning performance within the first segment, wherein calculating comprises at least one of: determining a first amount of force that the inter-oral assembly applies to the first sub-segment; determining a brushing angle of the inter-oral assembly within the first sub- segment; and determining a first amount of time that the inter-oral assembly remains within the first sub-segment (Zheng: ¶ 33: the at least one sensor comprises an accelerometer, a 
Re claim 4:
	 [Claim 4]  Zheng in view of IKKINK and Hwang wherein providing feedback comprises at least one of: displaying the first cleaning performance on a display screen; outputting an audible message indicating the first cleaning performance; and causing a haptic response to be provided by the oral hygiene device corresponding to the first cleaning performance (Zheng: ¶s 22, 23 41 and 43-46; audible and visual alerts; Hwang: figure 3: Monthly performance report with numerous performance indicators including POOR, NORM, GOOD, MEDIUM, HI).
Re claim 5:
	 [Claim 5]  Zheng in view of IKKINK and Hwang teaches of wherein: the provided first indication is given on a segment within the mouth, the segment corresponding to a first level of detail of the mouth; and the provided feedback is given on a sub-segment within the mouth, the sub-segment corresponding to a second level of detail of the mouth, wherein the second level of detail is higher than the first level of detail such that the provided feedback is more granular than the provided first indication (Zheng: ¶ 75: The user is alerted through the indication means 4 on the visual representation 3, or by alternative audible means, when to brush the teeth within a particular brushing zone, and what technique to follow when brushing Hwang: figure 3: Monthly performance report with numerous performance indicators including POOR, NORM, GOOD, MEDIUM, HI).
	In the event the above interpretation is viewed as not being reasonable, it is apparent that there are numerous possible combinations of feedback and guidance based on the multi-regions of Zheng in view of IKKINK and Hwang. Hence, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided information as claimed because a person of ordinary skill has good reason to pursue the known options within his or her grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
Re claim 6:
	 [Claim 6]  Zheng in view of IKKINK and Hwang teaches of the method of claim 1, further comprising: calculating a first cleaning performance within the first segment by at least one of: determining a brushing angle of the inter-oral assembly within the first sub-segment; determining at least one tooth that the inter-oral assembly is contacting based on the motion sensing data; determining a surface of the at least one tooth that the inter-oral assembly is contacting based on the brushing angle; determining an amount of time that the inter-oral assembly remains within at least one of the first segment and the first sub-segment; and determining a first amount of force based on the determined at least one tooth that the inter-oral assembly is contacting and the determined surface of the at least one tooth that the inter-oral assembly is contacting (Zheng: ¶ 33: the at least one sensor comprises an accelerometer, a gyroscope and a pressure sensor to determine brushing frequency, brushing angle and brushing position; ¶ 67: duration of a brushing session; ¶ 79: data may also help the training device 1 to determine whether the correct brushing pressure is being applied, and therefore the correct brushing technique is being followed for a particular brushing zone 7).
Re claim 7:
	 [Claim 7]  Zheng in view of IKKINK and Hwang teaches of the method of claim 1, further comprising: determining that the inter-oral assembly is located within a second sub-segment, wherein the first segment further comprises the second sub-segment; and displaying, on a display screen, that the inter-oral assembly is located within the second sub-segment (Zheng: ¶ 14: a display means for displaying a visual representation of a set of teeth, said visual representation configured to display the set of teeth as a plurality of brushing zones; ¶ 14: an indication means for indicating on the visual representation each of the plurality of brushing zones).
Re claim 8:
	 [Claim 8]  Zheng in view of IKKINK and Hwang teaches of the method of claim 1, further comprising: determining that the inter-oral assembly is located within a second sub-segment, wherein the first segment further comprises the second sub-segment; and calculating a first cleaning performance within the first segment by at least one of: determining an amount of force that the inter-oral assembly applies to at least one tooth within the second sub-segment (Zheng: ¶ 79: data may also help the training device 1 to determine whether the correct brushing pressure is being applied, and therefore the correct brushing technique is being followed for a particular brushing zone 7; ¶ 81: interactive gaming means 14 alters the user's performance within the game to reflect the fact that they are brushing too hard, by influencing certain attributes within the game to demonstrate their brushing technique being below what it should be. This gives them the opportunity to adapt their performance, in this case by reducing the brushing pressure exerted on their teeth within a particular brushing zone 7, to improve upon their performance); determining a brushing angle of the inter-oral assembly within the second sub- segment (Zheng: ¶ 33: the at least one sensor comprises an accelerometer, a gyroscope and a pressure sensor to determine brushing frequency, brushing angle and brushing position); and determining an amount of time that the inter-oral assembly remains within the second sub-segment (Zheng: ¶ 16: a timer for timing a brushing session, and brushing intervals within said brushing session).
Re claim 9:
	 [Claim 9]  Zheng in view of IKKINK and Hwang teaches of the method of claim 8, wherein providing feedback further comprises: providing feedback based on the calculated first cleaning performance within at least one of the first segment, the first sub-segment, and the second sub-segment (Zheng: ¶ 78: …The user is effectively obtaining a score for each brushing zone 7).
Re claim 10:
	 [Claim 10]  Zheng in view of IKKINK and Hwang teaches of the method of claim 1, further comprising: providing a second indication for moving the inter-oral assembly to a second segment within the mouth in response to the first level of compliance being greater than a pre-set compliance level for the first segment; displaying, prior to providing the second indication, a cleaning correction, wherein the cleaning performance correction comprises an adjustment to be made to the inter-oral assembly to improve a first cleaning performance within the first sub-segment, detecting that the cleaning performance correction has occurred and recalculating the first cleaning performance based on the cleaning performance correction (Zheng: figure 9 and associated text; ¶ 47: display means is configured to indicate a specific brushing technique for each brushing zone).
Re claims 13 and 14:
	 [Claims 13 and 14]  Zheng in view of IKKINK and Hwang teaches of the method of claim 1, further comprising: indicating, out of six segments, a second segment within the mouth, the six segments comprising the first segment, the second segment, a third segment, a fourth segment, a fifth segment, and a sixth segment, wherein providing feedback further comprises: displaying, on a display screen, the indicated second segment in relation to each of the first segment, the third segment, the fourth segment, the fifth segment, and the sixth segment within the mouth, wherein: the first segment corresponds to an upper right portion of the mouth; the second segment corresponds to an upper front portion of the mouth; the third segment corresponds to an upper left portion of the mouth; the fourth segment corresponds to a lower right portion of the mouth; the fifth segment corresponds to a lower front portion of the mouth; and the sixth segment corresponds to a lower left portion of the mouth (Zheng: figures 1-7 and associated text: ¶ 24: brushing zones: upper left molars and bicuspids, upper right molars and bicuspids, upper cuspids and incisors, lower left molars and bicuspids, lower right molars and bicuspids, lower cuspids and incisors; ¶ 71: The standard brushing zones 7 within the mouth comprise upper left molars and bicuspids, upper right molars and bicuspids, upper cuspids and incisors, lower left molars and bicuspids, lower right molars and bicuspids, lower cuspids and incisors).
Re claim 16:
	 [Claim 16]  Zheng in view of Hwang teaches of the oral hygiene device of claim 15, wherein determining the first level of compliance comprises calculating a total score for the first segment or the first sub-segment, the total score comprising a weighted average of at least two values pertaining to cleaning performance (Zheng: ¶ 78: a particular brushing zone 7 will have a predetermined and recorded set of limits for brush head position, and the data obtained from the at least one sensors 12 will be compared with this predetermined set of limits to see whether the user is brushing correctly within that brushing zone 7. The user is effectively obtaining a score for each brushing zone 7; Hwang: ¶ 62: Referring to FIG. 3, the monthly feedback data includes analysis data for a bibliographical material, a user's average score, trends, tooth brushing habits, tooth brushing strength, tooth brushing period, tooth brushing pattern of each teeth region, etc., and/or guidance data); and further comprising comparing the total score against a pre-defined score for the first segment or the first sub-segment (Hwang: figure 3: Monthly performance report with numerous performance indicators including POOR, NORM, GOOD, MEDIUM, HI). The average score is construed as weighted average score.
 	In the event the above interpretation weighted average is viewed as not being reasonable, the use of a weighted average score instead of an average score would have been an obvious variation to one of ordinary skill in the art before the effective filing date of the invention since the concept and advantages of a weighted average is old and well-known. More specifically, in calculating a simple average, or arithmetic mean, all numbers are treated equally and assigned equal weight; but a weighted average assigns weights that determine in advance the relative importance of each data point. Because the weighted average takes into account the relative importance or frequency of some factors in a data set, it is sometimes more accurate than a simple average.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of IKKINK and Hwang, as applied to claim 1 above, and further in view of Jacobson et al. (US 20140065588 A1) (Jacobson).
Re claim 11:
	 [Claim 11]  Zheng in view of IKKINK and Hwang teaches of calculating, prior to determining the first level of compliance, a first cleaning performance within the first segment by at least one of: determining a first amount of force that the inter-oral assembly applies to at least one tooth within the first sub-segment; determining a brushing angle of the inter-oral assembly within the first sub- segment; and determining a first amount of time that the inter-oral assembly remains within the first sub-segment (Zheng: ¶ 16: a timer for timing a brushing session, and brushing intervals within said brushing session; figure 9 and associated text; ¶ 33: the at least one sensor comprises an accelerometer, a gyroscope and a pressure sensor to determine brushing frequency, brushing angle and brushing position; ¶ 47: display means is configured to indicate a specific brushing technique for each brushing zone; ¶ 79: data may also help the training device 1 to determine whether the correct brushing pressure is being applied, and therefore the correct brushing technique is being followed for a particular brushing zone 7).
	Zheng in view of IKKINK and Hwang is silent on but Jacobson which relates to tooth brushing training (¶ 2), teaches or suggests determining a second level of compliance corresponding to operation of the oral hygiene device within the first sub-segment; 7determining that the second level of compliance is less than a pre-set compliance level for the first sub-segment; providing guidance to improve the first cleaning performance; and recalculating the first cleaning performance within the first segment based, in part, on the provided guidance (¶ 50: audio-visual presentation may be dynamically altered with instructive corrections 52 (e.g., corrective instructions, instructions to try again, etc.)…and alterations to the progression of the routine 54 (e.g., start over, repeat an action…); ¶ 54; ¶ 55; ¶ 59: highlight for the user the specific areas where the desired brushing routine was not completed properly and provide the user with the option of returning to go over those areas again). Hence, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention to have incorporated the instructional tooth brushing presentation of Jacobson within the teachings of Zheng in view of IKKINK and Hwang so as to yield a 
Re claim 12:
	 [Claim 12]  Zheng in view of IKKINK, Hwang and Jacobson teaches of wherein providing guidance comprises at least one of: expanding, the first amount of time that the inter-oral assembly is to remain in the first sub- segment by an additional amount of time; generating a first instruction to modify a brushing angle of the inter-oral assembly; and generating a second instruction to modify an amount of force that the inter-oral assembly is to provide (Zheng: ¶ 2: number of factors that contribute to an effective tooth brushing technique, that includes type of toothbrush used, angle of brush head, brushing motion, time spent brushing, tooth and gum coverage with the brush, brushing pressure; ¶ 3: advised to brush for a specific time period, such as two minutes, and to angle the brush head to a 45 degree angle to the gum line. They are advised to ensure that they brush the outer and inner surfaces of each tooth, along with the chewing surface. A circular brushing motion is also often suggested; ¶ 28: determine brushing frequency, brushing angle and brushing position; Jacobson: ¶ 3; ¶ 50; ¶ 54; ¶ 55; ¶ 59). Zheng in view of Hwang and Jacobson is silent on wherein providing guidance comprises at least one of: expanding, the first amount of time that the inter-oral assembly is to remain in the first sub-segment by an additional amount of time. However, by allowing the user to start over or repeat an action it apparent that additional time is at least suggested. Hence, it would have .
Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Hwang.
	 [Claim 15]  Zheng teaches of an oral hygiene device operable to provide guidance to an individual based on cleaning performance, the oral hygiene device comprising: a handle portion comprising a power drive system; an inter-oral assembly; at least one motion sensor; and at least one processor (figures 3-8 and associated text) operable to: determine an initial position of the inter-oral assembly in response it being determined, using the at least one motion sensor, that the inter-oral assembly has been moved to a first location within a mouth of an individual (¶ 78: location determining sensor detects where the electric toothbrush 8 is located within a user's mouth, whilst also detecting the inclination of the brush head by determining the inclination of the handle 9 of the electric toothbrush 8); provide a first indication to move the inter-oral assembly to a first segment within the mouth (¶ 43; ¶ 68: user may be directed to brush a particular brushing zone; figure 9 and associated text: for example: guide user to which section to brush); determine, using the at least one motion sensor, that the inter-oral assembly is located within a first sub-segment of the mouth, wherein the first segment comprises at 9least the first sub-segment (¶ 71, figure 2 and associated text: the set of teeth of the ; determine a first level of compliance within the first segment based on cleaning by the inter-oral assembly within the first sub-segment; and provide feedback based on the cleaning within the first sub-segment (¶ 78: a particular brushing zone 7 will have a predetermined and recorded set of limits for brush head position, and the data obtained from the at least one sensors 12 will be compared with this predetermined set of limits to see whether the user is brushing correctly within that brushing zone 7. The user is effectively obtaining a score for each brushing zone 7; ¶ 79: track whether the training sequence is being followed correctly, and feedback to the user as to how best to improve their tooth brushing activity. The timer 5 can track whether brushing zones 7 are being brushed for the correct brushing intervals, and whether a user is brushing correctly for a full brushing session).
	Zheng is silent on but Hwang which relates to a method and a system for managing of oral care (¶ 3) teaches or suggests wherein the first level of compliance is based at least in part on an extent to which the first sub-segment has been cleaned, and the first level of compliance is selectable by the individual (¶ 29: preset tooth brushing pattern; ¶ 30: a preset tooth brushing part and/or the number of tooth brushing strokes for each part; ¶ 53: evaluated score, and tooth brushing period of each teeth region tooth brushing evaluation score; ¶ 62, FIG. 3 and associated text: for example, the monthly feedback data includes analysis data for a bibliographical 
Re claim 17:
	 [Claim 17]  Zheng in view of Hwang teaches of the oral hygiene device of claim 15, wherein determining the first level of compliance comprises calculating a total score for the first segment or the first sub-segment, the total score comprising a weighted average of at least two values pertaining to cleaning performance (Zheng: ¶ 78: a particular brushing zone 7 will have a predetermined and recorded set of limits for brush head position, and the data obtained from the at least one sensors 12 will be compared with this predetermined set of limits to see whether the user is brushing correctly within that brushing zone 7. The user is effectively obtaining a score for each brushing zone 7; Hwang: ¶ 62: Referring to FIG. 3, the monthly feedback data includes analysis data for a bibliographical material, a user's ; and further comprising comparing the total score against a pre-defined score for the first segment or the first sub-segment (Hwang: figure 3: Monthly performance report with numerous performance indicators including POOR, NORM, GOOD, MEDIUM, HI). The average score is construed as weighted average score.
 	In the event the above interpretation weighted average is viewed as not being reasonable, the use of a weighted average score instead of an average score would have been an obvious variation to one of ordinary skill in the art before the effective filing date of the invention since the concept and advantages of a weighted average is old and well-known. More specifically, in calculating a simple average, or arithmetic mean, all numbers are treated equally and assigned equal weight; but a weighted average assigns weights that determine in advance the relative importance of each data point. Because the weighted average takes into account the relative importance or frequency of some factors in a data set, it is sometimes more accurate than a simple average.
Response to Arguments
Claim Rejections Under 35 U.S.C. § 103
	Applicant's arguments in regard to the rejections of the claims under 35 U.S.C. § 103 have been fully considered but are moot in view of new ground(s) of rejection necessitated by Applicant’s amendment to the claims.
Conclusion
The prior art made of record and not relied upon is listed in the attached PTO

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845.  The examiner can normally be reached on Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.